Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
I.        Action Summary
Claims 1-10 are currently pending. The examiner conducted telephonic conversations with Mr. Roman Khasidov on February 3 and 17, 2021, to place the claims in condition for allowance. The conversation resulted in the amendments below and allowance of this application. 
II.       Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was obtained in a telephonic conversation with Mr. Roman Khasidov on February 17, 2021.
The application has been amended as follows:
REPLACE All the claims with the following Set of claims:
1. (Amended) A method for alleviating or treating a non-alcoholic fatty liver disease (NAFLD), the method comprising administering at least one compound selected from a pyrazole-based compound represented by the following Formula 1 and a pharmaceutically acceptable salt thereof:
[Formula 1]

    PNG
    media_image1.png
    118
    116
    media_image1.png
    Greyscale

wherein R is a C1-C10 linear or branched alkyl group.
2. (Amended) The method according to claim 1, wherein the pyrazole-based compound is 3-phenyl-4-normalpropyl-1-(pyridin-2-yl)-1H-pyrazol-5-ol.
3. (Amended) The method according to claim 1, wherein the pharmaceutically acceptable salt is selected from the group consisting of an alkali metal salt, an alkaline earth metal salt, a salt with an inorganic acid, a salt with an organic acid, and a salt with an acidic amino acid.
4. (Amended) The method according to claim 1, wherein the pharmaceutically acceptable salt is hydrochloride.
5. (Canceled) 
6. (Amended) The method according to claim 1, wherein the non-alcoholic fatty liver disease (NAFLD) comprises at least one of simple steatosis, non-alcoholic steatohepatitis (NASH) and cirrhosis.
7. (Amended) The method according to claim 1, wherein the compound is administered in the form of a formulation selected from the group consisting of injections, granules, tablets, pills, capsules, gels, syrups, suspensions, emulsions, droplets and liquids.
8. (Amended) A method for alleviating or treating hepatic inflammation, hepatic fibrosis, or cirrhosis in a subject having fatty liver disease, the method comprising administering at least one compound selected from a pyrazole-based compound represented by the following Formula 1 and a pharmaceutically acceptable salt thereof:
[Formula 1]

    PNG
    media_image1.png
    118
    116
    media_image1.png
    Greyscale

wherein R is a C1-C10 linear or branched alkyl group.
9. (Amended) The method according to claim 8, wherein the pyrazole-based compound is 3-phenyl-4-normalpropyl-1-(pyridin-2-yl)-1H-pyrazol-5-ol.
10. (Amended) The method according to claim 8, wherein the pharmaceutically acceptable salt is selected from the group consisting of an alkali metal salt, an alkaline earth metal salt, a salt with an inorganic acid, a salt with an organic acid, and a salt with an acidic amino acid.
11. (New) The method according to claim 8, wherein the pharmaceutically acceptable salt is hydrochloride.
12. (New) The method according to claim 8, wherein the compound is administered in the form of a formulation selected from the group consisting of injections, granules, tablets, pills, capsules, gels, syrups, suspensions, emulsions, droplets and liquids.

III.       Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The compounds of formula I of the instant claims were known in at least the prior art US 2012/0220550, US 2015/0218125 and US 2014/0088152 for the treatment of osteoporosis, certain kidney diseases and certain cardiovascular disease, respectively. The examiner found no teaching or suggestion in the whole prior art in regards to using the compounds for the treatment of NAFLD or fatty liver diseases. There is no correlation between the mode of action taught for the compounds of Formula 1 in the prior art and the claimed treatment of fatty liver diseases. None of the prior art Therefore, claims 1-4 and 6-12 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
IV.      Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626